In the trial court plaintiff sued defendant as maker and indorser, in separate actions, on two promissory notes maturing at different times, indorsed to it by the payee for value before maturity. Its judgment, recovered in one action, was paid and then pleaded in bar of a recovery in the second action. From the action of the court in overruling its plea defendant brings the case here. For the reason that defendant has failed to observe rule 25 (20 Okla. xii, 95 Pac. viii) of this court and has not filed a specification *Page 152 
of errors separately set forth and numbered, the cause is dismissed.